                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Christopher Beaulieu
a/k/a Crystal Beaulieu1

     v.                                   Civil No. 16-cv-471-JD
                                          Opinion No. 2019 DNH 115
New Hampshire Governor, et al.



                              O R D E R

     Crystal Beaulieu, who is proceeding pro se and in forma

pauperis, brings claims against officers at the New Hampshire

Prison for Men, arising from incidents that have occurred during

her incarceration.   The remaining defendants move for summary

judgment on the ground that Beaulieu failed to exhaust the

remaining claims as is required under 42 U.S.C. § 1997e(a).

Beaulieu did not file a response to the motion.2



                          Standard of Review

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a); see also




     1 Beaulieu is a transsexual female inmate who uses the name
“Crystal”. She prefers to be referred to with female pronouns.

     2 The motion for summary judgment was filed on April 15,
2019. The court allowed additional time, until July 15, 2019,
but Beaulieu did not file a response.
Thomas v. Harrington, 909 F.3d 483, 490 (1st Cir. 2019).       For

purposes of summary judgment, the court considers the facts in

the light most favorable to the plaintiffs and draws all

reasonable inferences in their favor.    Roy v. Correct Care

Solutions, LLC, 914 F.3d 52, 57 (1st Cir. 2019).     “An issue is

genuine if it can be resolved in favor of either party, and a

fact is material if it has the potential of affecting the

outcome of the case.”   Leite v. Gergeron, 911 F.3d 47, 52 (1st

Cir. 2018) (internal quotation marks omitted).    “A genuine issue

of material fact only exists if a reasonable factfinder,

examining the evidence and drawing all reasonable inferences

helpful to the party resisting summary judgment, could resolve

the dispute in that party’s favor.”     Town of Westport v.

Monsanto Co., 877 F.3d 58, 64-65 (1st Cir. 2017) (internal

quotation marks omitted); Flood v. Bank of Am. Corp., 780 F.3d

1, 7 (1st Cir. 2015).



                            Background

    Beaulieu’s remaining claims arise from incidents that

occurred between December of 2016 and July of 2017.     She

alleges, pursuant to 42 U.S.C. § 1983, that officers at the New

Hampshire State Prison for Men used excessive force against her

and otherwise violated her First and Eighth Amendment rights.

The claims that remain in the case are as follows:

                                2
9. In retaliation for Beaulieu’s First Amendment
activities including her filing of a complaint against CO
Brownlie, accusing that officer of sexually assaulting her,
as well as Beaulieu’s oral and written grievances, and
lawsuits filed against other DOC staff members:
     d. On May 11, 2017, Sgt. Lydick inflicted unnecessary
force on Beaulieu, causing her severe pain;
     e. Cpl. Wright told Beaulieu to kill herself;
     f. CO Young told other inmates that Beaulieu is a
“rat” and a “skinner”; and
     g. On July 6, 2017, Beaulieu was subjected to
unprovoked excessive force, tazed, kicked, and placed in a
restraint chair by Sgt. Totten, CO Caruso, Lt. Carroll,
Capt. Edmark, and Lydick.

11. On December 5, 2016, Sgt. Totten, while escorting
Beaulieu between areas of the prison, after Beaulieu said
she refused to live on a particular tier in SHU and then
stated that she was suicidal, violated Beaulieu’s Eighth
Amendment right not to be subjected to excessive force
maliciously or sadistically applied, in that:
     a. Sgt. Totten slammed Beaulieu’s head against the
window, and held her against the window by her arms; and
     b. After Beaulieu had smashed her own head against the
window, Sgt. Totten slammed Beaulieu against a doorframe
and then slammed her face into the floor, while Beaulieu
was not resisting Totten’s attempts to restrain her.

12. Shortly after May 11, 2017, in response to Beaulieu’s
accusation of sexual assault against CO Brownlie, Sgt.
Lydick, Jason Caruso, Patrick Wright, and Shawn Stone
violated Beaulieu’s Eighth Amendment right not to be
subjected to excessive force maliciously or sadistically
applied, in that, without provocation:
     a. Lydick forced Beaulieu to the ground while she was
in handcuffs, without allowing her the opportunity to get
down voluntarily; and
     b. Brownlie, Lydick, Caruso, Wright, and Stone then
got “on” Beaulieu while she was on the floor in handcuffs,
causing her severe pain.

13. On May 27, 2017, in response to Beaulieu smashing her
cup, which she did because she was suicidal and had been
refused mental health care, CO Caruso, CO Young, Capt.
Edmark, Lt. Carroll, and Sgt. Lydick violated Beaulieu’s
Eighth Amendment right not to be subjected to excessive
force maliciously or sadistically applied, in that:

                           3
         a. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and
    Sgt. Lydick forcibly pulled Beaulieu’s arms through the
    tray slot in her door and handcuffed her, and put her on
    the floor in the SHU rotunda;
         b. Lydick shot Beaulieu with a Tazer;
         c. Edmark kicked Beaulieu in the face while she was on
    the floor;
         d. after Beaulieu got up, Caruso and Young pulled her
    arms while she was handcuffed, then dropped her to the
    ground on her shoulder;
         e. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and
    Sgt. Lydick fell on top of her after Caruso and Young
    dropped her on the ground; and
         f. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and
    Sgt. Lydick then placed Beaulieu in a restraint chair for
    four hours.

    During that time and continuing to the present, the prison

had a three-step grievance policy, which became effective on

July 30, 2015.   The New Hampshire Department of Corrections,

Policy and Procedure Directive 1.16 sets forth the grievance and

complaint procedures.   See Doc. no. 119-17 (“PPD 1.16”).

    At the first step, a prisoner is required to send an Inmate

Request Slip to the staff person at the lowest level who has

authority to address the issue.       PPD 1.16, § IV.A.   The Inmate

Request Slip must be sent within thirty days after the event

that is the subject of the grievance.      The Inmate Request Slip

must provide enough information to allow an investigation,

including the prisoner’s name, the date of the event, names of

staff involved, names of witnesses, the nature of the complaint

or request, and what relief or action is requested.       A separate

Inmate Request Slip is required for different events.


                                  4
    If the prisoner is not satisfied with the response at the

first step, the next step is to send a Grievance Form to the

warden.   PPD 1.16, § IV.B.   The warden must receive the

Grievance Form within thirty days after the prisoner received

the response to the Inmate Request Slip.     The same information

is required, and the prisoner must show that he provided an

Inmate Request Slip at the first step.     The warden has thirty

days to respond.

    At the third step, after receiving the warden’s response,

the prisoner sends a Grievance Form to the office of the

Commissioner of the Department of Corrections.     PPD 1.16,

§ IV.C.   The Grievance Form must be received within thirty days

after the response from the warden and must include all of the

same information.    The Grievance Form must also show that the

prisoner used step one and two in the process.     The

Commissioner’s office has thirty days to respond in writing.

The time limits and the appropriate forms are mandatory for the

grievance process.   PPD 1.16, § IV.E & F.

    Counsel for the defendants received from the assistant to

the Commissioner all of Beaulieu’s Inmate Request Slips,

Grievance Forms, and disciplinary reports for the period between

January 1, 2015, and December 31, 2017.      Based on the Bates

numbers, there are 3,098 pages of Inmate Request Slips and

Grievance Forms identified for the period between March 27,

                                 5
2015, and September 17, 2017, when Beaulieu signed her amended

complaint.     There are 252 pages of disciplinary reports for the

period between December 28, 2015, and September 17, 2017.          Those

documents were provided to Beaulieu in discovery.

       The defendants provide a detailed chronology, supported by

record citations, of Beaulieu’s grievances and appeals.       Because

of its complexity and length, that recitation will not be

repeated here.    In addition, Beaulieu does not dispute the

evidence or the facts drawn from the evidence.

       The motion for summary judgment was filed on April 15,

2019.    Beaulieu’s response was due on May 15, 2019.     As noted,

no response was filed.    On May 20, 2019, Beaulieu sent a letter

to the clerk of court (doc. no. 123) in which she asked for

summons in a civil action and asked what pleadings were pending

in the case.     In response, the clerk’s office sent Beaulieu a

copy of the docket sheet and the requested summonses the same

day.    For that reason, the court extended the time for

Beaulieu’s response in case she moved to file a late response to

the motion for summary judgment.       In the ten days since the

docket was sent, Beaulieu has not filed anything.



                              Discussion

       The defendants move for summary judgment, arguing that

Beaulieu did not exhaust the administrative remedies available

                                   6
to her for the remaining claims.       Beaulieu did not respond to

the motion.    As a result, the properly supported facts provided

in the defendants’ factual statement are deemed to be admitted

by Beaulieu.     LR 56.1(b).



A.   Exhaustion Standard

     A prisoner cannot bring claims under § 1983 to challenge

the conditions of his confinement unless he has exhausted

available administrative remedies.      42 U.S.C. § 1997e(a).      To

satisfy that requirement, a plaintiff must properly use all of

the steps provided in the prison grievance and complaint

procedure.    Woodford v. Ngo, 548 U.S. 81, 93 (2006); see also

Jones v. Bock, 549 U.S. 199, 218 (2007).       A plaintiff’s failure

to exhaust administrative remedies is an affirmative defense.

Id. at 216.

     Available administrative remedies means the remedies that

are “capable of use for the accomplishment of a purpose” and

remedies that are “accessible or may be obtained.”       Ross v.

Blake, 136 S. Ct. 1850, 1858 (2016) (internal quotation marks

omitted).     The Supreme Court has identified “three kinds of

circumstances in which an administrative remedy, although

officially on the books, is not capable of use to obtain

relief.”    Id. at 1859.



                                   7
       The first circumstance occurs when “an administrative

procedure . . . operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to

aggrieved inmates.”    Id.   For example, the first circumstance

would exist when “a prison handbook directs inmates to submit

their grievances to a particular administrative office—but in

practice that office disclaims the capacity to consider those

petitions.”   Id.    Another example would be “if administrative

officials have apparent authority, but decline ever to exercise

it.”   Id.

       The second circumstance occurs when “an administrative

scheme might be so opaque that it becomes, practically speaking,

incapable of use.”    Id.    An administrative procedure is opaque

if “no ordinary prisoner can discern or navigate” the process.

Id.    The third circumstance occurs “when prison administrators

thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”       Id.

at 1860.



B.    Beaulieu’s Use of the Grievance Process

       The defendants demonstrate that, while Beaulieu filed

Inmate Request Slips and some Grievance Forms related to the

claims she brings in this case, she did not properly complete

the administrative process, as required, for each event.       The

                                   8
chronologies of Beaulieu’s grievances and the responses she

received show that the administrative procedure functioned as it

was supposed to do and that Beaulieu had ample access to the

procedure.   Because Beaulieu did not respond to the motion for

summary judgment, Beaulieu has not challenged the defendants’

showing or provided any contrary evidence or argument.

    Therefore, the defendants have shown, based on undisputed

facts, that Beaulieu did not exhaust the available

administrative remedies with respect to each of her remaining

claims.   As a result, the claims are dismissed.



                            Conclusion

    For the foregoing reasons, the defendants’ motion for

summary judgment (document no. 119) is granted.

    As all of Beaulieu’s claims in this case have been

resolved, the clerk of court shall enter judgment accordingly

and close the case.

    SO ORDERED.



                               ______________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

July 24, 2019
cc: Christopher Beaulieu, pro se
     Lawrence Edelman, Esq.
     Anthony Gladieri, Esq.
     Laura E.B. Lombardi, Esq.

                                 9
